Citation Nr: 0825273	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
below the knee amputation claimed as a residual of surgery 
performed at the Pittsburgh VA Medical Center (VAMC). 
 

REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1964 with additional service indicated with the 
Pennsylvania National Guard. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a left below knee 
amputation as a result of VA treatment.  

Compensation benefits shall be awarded for a "qualifying 
additional disability" in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability" the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In pertinent part, 38 C.F.R. § 3.361 states that to establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (as 
explained in paragraph (c) of this section); and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2)

The Board notes that on August 4, 1998 a right common femoral 
to peroneal bypass with saphenous vein was performed on the 
veteran at the Pittsburgh VAMC.  The operation was performed 
to alleviate disabling pain resulting from the veteran's 
peripheral vascular disease.  The veteran was subsequently 
readmitted to the Pittsburgh VAMC during September 1998 to 
undergo an angiogram with urokinase administration.  The 
veteran also had an angioplasty performed which was 
complicated by the rupture of a venous bypass graft.  The 
veteran underwent a left femoral peroneal bypass revision 
with interposition graft, performed as an emergency 
procedure.  VA treatment records from September 1998 indicate 
that the operative procedure was without complications and 
the wounds healed without difficulty.  

Medical treatment notes dated November 1998 from the Penn 
State Geisinger Health Group and a medical history and 
physical report from Philipsburg Area Hospital indicate that 
during November 1998, the veteran was seen with increased 
claudication and a very cool left lower extremity and lack of 
pulse in the graft.  Subsequently, at Centre Community 
Hospital the veteran underwent an incision and drainage of a 
hematoma of the right groin and aspiration of a left femoral 
peroneal graft along the distal aspect that was then revised 
utilizing a reverse saphenous vein graft from the right ankle 
area.  He was apparently hospitalized there for 13 days and 
then advised to undergo a below knee amputation of the left 
lower extremity due to severe peripheral vascular disease and 
failed femoral-popliteal bypass.  The veteran subsequently 
underwent a left below knee amputation on November 24, 1998 
at Philipsburg Area Hospital.

Records from Centre Community Hospital and Dr. Ramondelli, to 
include the surgery in November 1998 are not in the claims 
file.  Such records should be requested following receipt of 
a completed release form.

The veteran was afforded a VA examination during July 2007 in 
order to ascertain the circumstances surrounding the 
veteran's left below the knee amputation.  The examiner 
indicated that he reviewed all of the veteran's medical 
records.  However, the history on the examination was 
reported only in terms of "the veteran states" and the 
examiner reported the date of the surgery as being in 1988.  
An addendum dated in September 2007 proffered the examiner's 
medical opinion that the veteran's below the knee amputation 
was caused by a rupture of the femoro-popliteal graft.  The 
examiner indicated that the rupture of the femoro-popliteal 
graft could not have been a reasonably foreseen outcome.  The 
examiner reiterated that he reviewed the veteran's treatment 
records.  However, he did not indicate whether the entire 
claims file was reviewed.  Again, he reported an incorrect 
date of the surgery, and made no mention of the subsequent 
surgery with failed bypass at a private hospital following 
the surgery by VA.  Thus, the Board finds that an additional 
opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO/AMC should obtain the treatment 
records from Centre Community Hospital 
and Dr. Ramondelli, to specifically 
include the surgical report and 
hospitalization records from the 
veteran's November 1998 hospitalization.

2.  Thereafter, the claims folder should 
be forwarded to a specialist in vascular 
medicine for an opinion regarding whether 
the veteran's left below knee amputation 
was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA facility furnishing 
the care, or an event not reasonably 
foreseeable.

Following review of the claims file, the 
specialist should provide an opinion as 
to whether the veteran's left below knee 
amputation was the proximate result of 
the August 1998 bypass surgery or the 
September 1998 angioplasty with rupture 
of a venous bypass graft and emergency 
left femoral peroneal bypass revision 
with interposition graft.  

(a) In rendering the opinion, the 
specialist should comment on whether the 
amputation was the result of the natural 
progression of the preexisting peripheral 
vascular disease versus aggravation 
(permanent worsening beyond normal 
progress) of the vascular disease by VA 
procedures in August 1998 and/or the 
bypass rupture in September 1998.  

(b) The specialist should also comment on 
whether the intervening bypass surgery in 
November 1998 at a private facility 
rather than the VA surgeries was the 
proximate cause of his need for 
amputation.

(c)  If the specialist determines that 
the amputation was proximately caused by 
the VA treatment, he/she should opine 
whether the August and/or September 1998 
procedures by VA, to include the rupture, 
reflect carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA.  If not, the specialist should 
indicate whether the bypass rupture with 
subsequent amputation was an event that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




